UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1756


In re: NICHOLAS OMAR MIDGETTE,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-hc-02066-BO)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nicholas Omar Midgette, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicholas Omar Midgette petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his petition for a writ of error coram nobis or audita

querela. He seeks an order from this court directing the district court to act. Our review

of the district court’s docket reveals that the district court denied the petition on June 29,

2018. Accordingly, because the district court has recently decided Midgette’s case, we

deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2